Exhibit 10.2

 

[Provident Bank Letterhead]

 

Anthony J. Labozzetta
[Address]

 

March 11, 2020

 

Side-Letter Agreement with Anthony J. Labozzetta

 

Dear Mr. Labozzetta:

 

Concurrently with the issuance of this Side-Letter Agreement, Provident
Financial Services, Inc., a Delaware corporation (“PFS”), and SB One Bancorp, a
New Jersey Corporation (“SBBX”), have entered into an Agreement and Plan of
Merger dated March 11, 2020 (the “Merger Agreement”), pursuant to which SBBX
will merge with and into PFS, with PFS being the surviving entity (the
“Merger”). In addition, you have entered into following agreements: (1) an
employment agreement with PFS dated March 11, 2020 (the “Provident Employment
Agreement”); (2) a change in control agreement with PFS dated March 11, 2020
(the “Provident Change in Control Agreement”); (3) a settlement agreement with
PFS, Provident Bank, a New Jersey-chartered savings bank and wholly-owned
subsidiary of PFS (the “Bank” and together with PFS, “Provident”), SBBX and SB
One Bank, a New Jersey-chartered commercial bank and wholly-owned subsidiary of
SBBX, dated March 11, 2020 (copies of which are attached hereto and incorporated
herein by reference), all of which, unless otherwise provided therein, will
become effective as of the consummation of the Merger.

 

In addition to the agreements referenced above, the purpose of this Side-Letter
Agreement is to confirm the understanding between Provident and you with respect
to the matters enumerated below. If the Merger Agreement or your employment with
SBBX and SB One Bank terminates for any reason before the Effective Time (as
defined in the Merger Agreement) occurs, all the provisions of this Side-Letter
Agreement will terminate and there will be no liability of any kind under this
Side-Letter Agreement.

 

1.                   Subject to and conditioned upon the approval of, and
appointment by, the Board of Directors of Provident, you will become President
and Chief Executive Officer of Provident by no later than January 1, 2022.

 

2.                   If you are not appointed President and Chief Executive
Officer of Provident pursuant to paragraph (1) above or you have a qualifying
termination event pursuant to Section 5(f) (Termination Without Cause or With
Good Reason) during the Initial Term, your employment with Provident will cease
immediately following the expiration of the Initial Term (in the case of the
failure to be appointed President and Chief Executive Officer of Provident) or
as of the Date of Termination and, in lieu of any other payments or benefits
under the Provident Employment Agreement (including pursuant to Section 5(f)
thereof), Provident will pay to you the following (collectively, the “Severance
Benefits”):

 

(i)any Standard Termination Entitlements;

 



 

 

 

(ii)as severance pay or liquidated damages, or both, a cash lump sum payment
equal to two (2) times the sum of your: (A) annual rate of Base Salary; and (B)
annual cash bonus paid to (or earned by) you with respect to the completed
fiscal year prior to your date of termination; and

 

(iii)continued life, medical, dental and disability coverage substantially
comparable, as reasonably or customarily available, to the coverage maintained
by Provident for you prior to the date of termination, except to the extent such
coverage may be changed in its application to all Provident employees. Such
coverage will cease at the end of 24 months following your date of termination.
To the extent that Provident determines, in good faith, it is not practical to
provide in-kind coverage, Provident will pay directly to the insurance carrier
the premium, or reimburse you for direct out-of-pocket cost, for comparable
coverage obtained by you. Each such reimbursement payment will be made promptly
on submission of an itemized account of your reimbursable expense in such form
as Provident may reasonably require and in any event not later than the last day
of the calendar year following the calendar year in which the expense was
incurred. Each reimbursement payment will include an additional amount
calculated by Provident in its reasonable discretion to reflect the aggregate
amount of federal, state, and local income and payroll taxes incurred by you
with respect to the reimbursement payment.

 

The Severance Benefits will be paid, or commence, within 14 days following your
date of termination or, if later, the 7th day after you execute the Release. The
Release must be executed and become irrevocable by the 60th day following your
date of termination; provided that if the 60-day period spans two (2) calendar
years, then, to the extent necessary to comply with Section 409A of the Internal
Revenue Code, the payments under this paragraph will be paid, or commence, in
the second calendar year. The Severance Benefits (other than any Standard
Termination Entitlements) are conditioned upon your execution of the Release.

 

3.                   If you are appointed and become President and Chief
Executive Officer of Provident as of January 1, 2022 or, if earlier, any event
described in Sections 5(a) (Death), 5(b) (Retirement), 5(c) (Disability), 5(d)
(Termination for Cause), 5(e) (Voluntary Termination by Executive) or 6 (Change
in Control) of the Provident Employment Agreement has occurred, this Side-Letter
Agreement will terminate immediately and become null and void and no Severance
Benefits will be payable pursuant to paragraph 2 above. For avoidance of doubt,
this paragraph (3) does not release Provident from any obligations it may have
to pay you, or provide you with, any severance benefits under the Provident
Employment Agreement or the Provident Change in Control Agreement that are
separate from this Side-Letter Agreement.

 

4.                   In the event of your termination of employment pursuant to
paragraph (2), you will be subject to the non-competition and post-termination
obligations set forth in the Provident Employment Agreement.

 

5.                   Capitalized terms not defined herein have the meaning set
forth in the Provident Employment Agreement.

 



2

 

 

6.                   This Side-Letter Agreement will be governed by the laws of
the State of Delaware but only to the extent not superseded by federal law.

 

7.                   It is intended that the payments and benefits provided
under this Side-Letter Agreement shall be exempt from the application of the
requirements of Section 409A of the Internal Revenue Code and the regulations
and other guidance issued thereunder (collectively, “Section 409A”).
Specifically, any taxable benefits or payments provided under this Side-Letter
Agreement are intended to be separate payments that qualify for the “short term
deferral” exception to Section 409A to the maximum extent possible, and to the
extent they do not so qualify, are intended to qualify for the separation pay
exception to Section 409A, to the maximum extent possible. All other payments
and benefits due to you under this Side-Letter Agreement on account your
termination of employment that are not exempt from Section 409A shall not be
paid prior to, and shall, if necessary, be deferred to and paid on the later of
the earliest date on which you experience a separation from service (within the
meaning of Treasury Regulation Section 1.409A-l(h)) and, if you are a specified
employee (within the meaning of Treasury Regulation Section 1.409A-l(i)) on the
date of your separation from service, the first day of the seventh month
following your separation from service. All such deferred amounts shall be
deposited in a grantor trust which meets the requirements of Revenue Procedure
92-65 (as amended or superseded from time to time), the trustee of which shall
be a financial institution selected by Provident with your approval (which
approval shall not be unreasonably withheld or delayed), pursuant to a trust
agreement, the terms of which are approved by you (which approval shall not be
unreasonably withheld or delayed) (the “Rabbi Trust”), and payments made shall
include earnings on the investments made with the assets of the Rabbi Trust,
which investments shall consist of short-term investment grade fixed income
securities or units of interest in mutual funds or other pooled investment
vehicles designed to invest primarily in such securities.

 

[Signature Page to Follow]

 



3

 

 

  Sincerely,     PROVIDENT FINANCIAL SERVICES, INC.     By: /s/ Christopher
Martin   Name: Christopher Martin   Title: Chairman, President and Chief
Executive Officer     PROVIDENT BANK     By: /s/ Christopher Martin   Name:
Christopher Martin   Title: Chairman, President and Chief Executive Officer    
Agreed and Accepted this March 11, 2020:     /s/ Anthony J. Labozzetta Anthony
J. Labozzetta    



4

 

